Citation Nr: 9911538	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  96-14 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for service-connected 
schizophrenia, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel

INTRODUCTION

The veteran had recognized service from July 1971 to December 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 determination of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This case was previously before the Board in November 1997 at 
which time it was remanded for further evidentiary 
development.


REMAND

Service connection for the veteran's schizophrenia was 
granted in July 1985 and was assigned a disability evaluation 
of 10 percent.  In a March 1986 rating decision, the RO 
granted an increased evaluation to 30 percent disabling.  
Subsequent to a VA examination in July 1988 the veteran's 
disability evaluation was decreased to 10 percent.  

In September 1994, the veteran sought entitlement to an 
increased evaluation for his service-connected nervous 
condition.  He stated that his schizophrenia had increased in 
severity and affected his social, married, and professional 
relationships.

The veteran underwent VA examination in October 1994.  The 
examiner's assessment was chronic paranoid schizophrenia.  
Submitted in support of his claim are VA outpatient treatment 
records from August 1984 to February 1995 which reflect on-
going treatment for schizophrenia.  

In a March 1995 rating action, the RO granted an increased 
evaluation for service-connected schizophrenia to 30 percent 
disabling.

In May 1995, the veteran filed a timely notice of 
disagreement (NOD) wherein his wife stated that the veteran's 
schizophrenia was worse than the present rating contemplated.  
She stated that the veteran often missed work and that he 
could not be left alone for long periods of time.  She stated 
that he had difficulty sleeping.  She stated that he 
experienced episodes where he took items from the home and 
threw them way.  She stated that he exhibited inappropriate 
laughter and hallucinated.  The veteran perfected his appeal 
in February 1996.  He stated in his substantive appeal that 
he had a history of suicidal ideation, had lived on the 
street, and had been psychiatrically hospitalized.

In a November 1997 Remand, the Board requested further 
evidentiary development, to include a hearing before the RO.

During a February 1998 RO hearing, the veteran testified that 
he had been employed at the Kash n' Karry for the past 
fourteen years and that his supervisor was aware of his 
disability.  He stated that his supervisor worked with him to 
maintain his employment, but that his company had been 
recently sold.  He stated that he was worried that he would 
lose his job because the new management was not tolerant of 
his behavior.  He noted that when he heard voices or had a 
difficult time being around people at work, he simply left 
work.  He stated that while he was prescribed medication, he 
was unable to take the proper dose because he needed to be 
alert to perform his job duties as a forklift driver.  His 
wife testified that the veteran's behavior was erratic and 
sometimes violent.  She stated that their daughters were not 
close to their father due to his violent behavior.  The 
veteran was presently in individual and group therapy.

In April 1998, the veteran was afforded an additional VA 
mental disorders examination.  After examination, the 
examiner's assessment was schizophrenia, paranoid sub-type.  
The examiner commented that the veteran's symptoms appeared 
to affect him socially and occupationally.  He noted an 
increase in absences from work and a decrease in job 
performance.  The examiner also noted that the veteran's wife 
had to get up in the middle of the night because of the 
veteran's paranoia.  The veteran's daughters increasingly 
felt unsafe around their father.  The examiner also noted the 
presence of auditory hallucinations, paranoia, and delusions.  
The examiner noted that the veteran's GAF was 55.

VA outpatient treatment records from June 1997 to September 
1998 reflect on-going treatment for schizophrenia.  They 
reflect increased symptomatology due to the veteran's fears 
over his changing situation at work.  

In a May 1998 decision, the Hearing Officer granted an 
increased evaluation for service-connected schizophrenia.  
Thereafter, the RO sought clarification from the veteran as 
to whether he desired to continue his appeal.  

In August 1998, the veteran stated that the May 1998 grant of 
an increased evaluation did not satisfy his appeal.  
Thereafter, the case was returned to the Board for 
adjudication upon the merits.

The veteran essentially contends that his service-connected 
schizophrenia is more disabling than currently evaluated.  In 
cases such as this in which entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Therefore it is imperative that the VA obtain the veteran's 
most recent medical records, and if possible conduct a 
current VA examination.  In Massey v. Brown, 7 Vet. App. 204 
(1994), the United States Court of Veterans Appeals (Court) 
held that the record must contain evidence that correlates to 
the schedular criteria set forth in the VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4.  During the current 
appeal, sections of the VA Schedule for Rating Disabilities 
pertaining to mental disorders were amended effective 
November 7, 1996, including Diagnostic Code 9203. 

In this case, as noted, the effective date of this change in 
regulation is November 7, 1996.  As such, consideration must 
be given to the evaluation for assignment under the criteria 
in effect prior to November 7, 1996 and the evaluation for 
assignment under the criteria effective November 7, 1996.  
When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that is to his advantage.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The Board notes that the RO has 
considered the amended regulations in the July 1998 SSOC.

The United States Court of Veterans Appeals (Court) has also 
held, that when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991) and Halstead v. Derwinski, 3 Vet. App. 
213 (1992).  While, the Board is cognizant that the veteran 
underwent VA mental disorders examination in 1998, review of 
his subsequent outpatient treatment records reflects an 
increase in severity of his service-connected schizophrenia.

As well, the Board finds that the veteran should undergo a VA 
social and industrial survey in order to further assist in 
the adjudication of this claim.  Governing regulations 
provide that when, during the course of review, it is 
determined that further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9.  In this case, 
the Board finds that further evidentiary development is in 
order.  

Accordingly, this case is remanded to the RO for the 
following actions:

1. All up-to-date VA and private records 
of treatment received by the veteran for 
his service-connected schizophrenia, 
which are not already of record, should 
be secured and made a part of the record.  
The assistance of the veteran should be 
sought as necessary to obtain identifying 
information.

2. A VA social and industrial survey 
should be conducted in order to determine 
the impact the veteran's schizophrenia 
has on his social and industrial 
adaptability.  The claims folder must be 
made available to the social worker in 
conjunction with the survey as it 
contains important historical data.

3. The RO should schedule the veteran for 
a VA psychiatric examination to determine 
the current extent of his service-
connected schizophrenia.  The RO should 
provide to the examiner a copies of the 
old and new rating criteria of Diagnostic 
Code 9203 pertaining to the veteran's 
psychiatric disorder.  All indicated 
tests should be performed and all 
clinical findings reported in detail.  
The veteran's claims folder must be made 
available to, and reviewed by, the 
examiner prior to the examination.  The 
psychiatrist must assign GAF scores 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders under the 
Third and Fourth Editions (DSM-III and 
DSM-IV).

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, including the additional 
evidence, and adjudicate the issue of 
entitlement to an increased evaluation 
for the service-connected schizophrenia.  
The review of the issue of entitlement to 
an increased rating for schizophrenia 
should consider the regulatory criteria 
effective prior to November 7, 1996, and 
the criteria effective as of this date, 
and resolve the claim under the criteria 
that is to the advantage of the veteran.

If the decision remains adverse to the veteran, he and his 
representative should be afforded an appropriate supplemental 
statement of the case.  They should then be afforded the 
applicable time period in which to respond.  After the above 
actions have been accomplished, the case should be returned 
to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  By this REMAND the Board 
intimates no opinion, either legal or factual, as to the 
ultimate determination warranted in this case.  The purpose 
of this REMAND is to further develop the record and to accord 
the veteran due process of law.
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









